An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-973
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014



IN THE MATTER OF:                             New Hanover County
                                              Nos. 09 JT 226, 11 JT 81
J.W.A.M. & A.N.J.B.



      Appeal by Respondent-mother from order entered 21 June 2013

by Judge Melinda H. Crouch in New Hanover County District Court.

Heard in the Court of Appeals 27 March 2014.


      Dean W. Hollandsworth for Petitioner                 New   Hanover    County
      Department of Social Services.

      Law Office of Anna S. Lucas, PLLC, by Anna S. Lucas, for
      Respondent-mother.

      Poyner Spruill LLP,            by    Danielle     Barbour     Wilson,     for
      Guardian ad Litem.


      STEPHENS, Judge.


                    Factual and Procedural Background

      Respondent-mother appeals from the district court’s order

terminating      her   parental      rights    to    the   juveniles      J.W.A.M.
                                     -2-
(“James”) and A.N.J.B. (“Allison”).1           After careful review, we

affirm.

      On 24 March 2011, the         New Hanover   County Department of

Social Services (“DSS”) took James and Allison into nonsecure

custody and, the following day, filed a petition alleging that

they were neglected and dependent.2          The petition alleged that

Respondent-mother    had    mental    health    issues,   lacked    stable

housing, and engaged in domestic violence with the juveniles’

father.   On 20 May 2011, DSS filed a second petition alleging

that James and Allison were neglected, based on a new incident

of domestic violence between Respondent-mother and the father.

The children were placed with a foster parent.

      On 18 April 2011, Respondent-mother entered into a Family

Services Agreement with DSS.        In a report submitted to the trial

court, DSS stated that Respondent-mother was compliant during

all meetings, actively participated in her parenting classes,

had   secured   stable   housing,    was   attending   therapy,    and   had

joined a domestic violence therapy group.         Respondent-mother had

attended all scheduled visits with the children and met their

foster parent.

1
  Pseudonyms are used to protect the identity of the juveniles
and for ease of reading.
2
  At the time they were taken into DSS custody, Allison was
nineteen months old and James was three months old.
                                       -3-
    On     29    June    2011,    Respondent-mother      stipulated       to    the

allegations of neglect and dependency contained in the original

petition, and DSS voluntarily dismissed the second petition.                    In

an order entered on 20 July 2011, the trial court adjudicated

the juveniles neglected and dependent.

    In     June     2012,    James     and     Allison     were    returned     to

Respondent-mother for a trial home placement, with DSS retaining

custody    of     the   juveniles.        In     September      2012,     however,

Respondent-mother did not pick up Allison from her bus stop.

DSS then returned Allison to foster care because Respondent-

mother    was    not    reachable    by   telephone.         After      eventually

contacting      Respondent-mother,     DSS     learned   that     James   was   not

staying with her, and Respondent-mother would not reveal his

whereabouts.      DSS eventually learned that James was staying with

an aunt whose parental rights had previously been terminated.

Based on these events, DSS ended the trial home placement and

placed the juveniles in foster care.               On 19 October 2012, the

trial court entered an order ceasing reunification efforts with

Respondent-mother.

    On 28 November 2012, DSS filed a petition to terminate both

parents’ parental rights to the juveniles.                  As to Respondent-

mother,   DSS     alleged   the     following    grounds     for     termination:
                                           -4-
neglect, failure to make reasonable progress, and dependency.

See N.C. Gen. Stat § 7B-1111(a)(1), (2), (6) (2013).                         The trial

court conducted a termination of parental rights hearing on 18

and 29 April 2013.              In an order entered on 21 June 2013, the

court    determined    the       existence      of   all   three    grounds    alleged

against    Respondent-mother.              At    disposition,      the     trial   court

concluded    that     it    was    in    the     juveniles’      best    interests   to

terminate the parental rights of Respondent-mother.                        Respondent-

mother appeals.3

                                        Discussion

      In    her     three       arguments       on   appeal,       Respondent-mother

challenges the trial court’s determination that each ground for

termination of her parental rights existed.                      A trial court may

terminate parental rights upon a finding of one of the grounds

enumerated in the termination statute.                     N.C. Gen. Stat. § 7B-

1111(a).     Thus, if this Court determines that the findings of

fact support the trial court’s determination of any one ground

for     termination,       we    need    not     review    the     other    challenged

grounds.     In re Humphrey, 156 N.C. App. 533, 540, 577 S.E.2d

421, 426 (2003).           We review the trial court’s termination order

to determine “whether the trial court’s findings of fact were

3
  The trial court also terminated the parental rights of the
juveniles’ father, but he does not appeal.
                                          -5-
based on clear, cogent, and convincing evidence, and whether

those    findings       of    fact    support   a   conclusion               that    parental

termination should occur[.]”              In re Oghenekevebe, 123 N.C. App.

434, 435-36, 473 S.E.2d 393, 395 (1996) (citation omitted).

       Because we conclude that the trial court’s findings of fact

are     sufficient       to    support     dependency          as        a       ground     for

termination,       we    do     not    consider     the        other          grounds       for

termination found by the trial court.                    See In re Humphrey, 156

N.C. App. at 540, 577 S.E.2d at 426.

       Our   General     Statutes      define   dependency          as       a   ground     for

termination as follows:

               [T]he parent is incapable of providing for
               the proper care and supervision of the
               juvenile, such that the juvenile is a
               dependent juvenile within the meaning of
               [section] 7B-101, and that there is a
               reasonable     probability       that    such
               incapability    will    continue     for  the
               foreseeable future. Incapability under this
               subdivision may be the result of substance
               abuse, mental retardation, mental illness,
               organic brain syndrome, or any other cause
               or condition that renders the parent unable
               or unavailable to parent the juvenile and
               the parent lacks an appropriate alternative
               child care arrangement.

N.C.    Gen.    Stat.    §    7B-1111(a)(6).        In    determining               whether   a

juvenile is dependent, the trial court is required to “address

both[:]         (1)     the    parent’s     ability       to     provide             care     or
                                 -6-
supervision,   and   (2)   the   availability   to   the   parent   of

alternative child care arrangements.”     In re P.M., 169 N.C. App.

423, 427, 610 S.E.2d 403, 406 (2005).

    The trial court’s finding of fact 14 addresses dependency

as a ground for termination:

         The parents are incapable of providing for
         the proper care and supervision of the
         children due to mental health conditions,
         and these children are dependent children
         within the meaning of N.C.G.S. § 7B-101, and
         there is a reasonable probability that such
         incapability     will      continue     for    the
         foreseeable    future. . . .         The    mother
         submitted to a psychological evaluation
         dated November 28, 2012 performed by Dr. Len
         Lecci and to which he testified at the trial
         of this matter and was admitted into
         evidence.   She was found to have a primary
         diagnosis   of    Personality     Disorder,    Not
         Otherwise Specified with antisocial and
         borderline features along with extremely low
         to borderline intellectual functioning with
         a full scale IQ of 72 which places her in
         the 3rd percentile, scoring below 97% of the
         general population.       Her insight into any
         psychological      issues      that     she     is
         experiencing is poor and any progress that
         she   may   make    would    require    years   to
         accomplish, even with full cooperation on
         her part with medication compliance and
         consistent    and     meaningful      therapeutic
         intervention.    Her behavior throughout this
         case makes this an improbable outcome.
         Additionally,     there      were    no     viable
         alternative child care arrangements, as the
         mother’s relatives were eliminated by a
         termination of parental rights and the
         father’s relatives were ruled out early in
         the case and no other viable options for
                                              -7-
               care were advanced prior to the filing of
               the termination of parental rights petition.

Respondent-mother           has     failed      to    specifically         challenge      this

finding of fact as lacking in evidentiary support.                               Therefore,

it is presumed to be supported by competent evidence and is

binding on appeal.            See In re M.D., 200 N.C. App. 35, 43, 682

S.E.2d 780, 785 (2009).

       Instead,      Respondent-mother           argues       that    the      evidence    was

insufficient         to      establish        dependency         as        a    ground     for

termination.         As to the first prong of this ground, she argues

that Dr. Lecci’s evaluation is insufficient because (1) it was

conducted only after reunification efforts were ceased; and (2)

Dr. Lecci did not state that Respondent-mother was “incapable”

of parenting, but only that it would be a challenge for her.

Respondent-mother also points to her trial placement as evidence

that    she    had    the    ability     to     care    for    her    children      and    had

addressed her mental health issues.

       We     are    not    persuaded      by    Respondent-mother’s              arguments.

While    Dr.    Lecci       was    not   of     the    opinion       that      someone    with

Respondent-mother’s               cognitive      functioning          is       categorically

unable to parent, he explained the challenges such an individual

would face with respect to parenting:

               She    does        not    have        extensive       cognitive
                              -8-
         abilities to rely on to come up with novel
         adaptive solutions, I think would be a fair
         way to say that. It does not mean that her
         score’s so low that she can’t parent, but it
         does mean that her cognitive abilities are
         not going to be really a resource for her to
         rely on. So if she’s going to be effective,
         it’s because she has learned and practiced
         parenting techniques very well and can
         implement it; in other words, rote learning.
         This is not someone who’s going to be able
         to pull stuff off [on] the fly, that’s going
         to be adaptive and effective, because she
         doesn’t really have the decision-making
         abilities to do that.

When asked whether intensive in-home services might help someone

with Respondent-mother’s cognitive ability learn how to parent,

Dr. Lecci answered in the affirmative, but gave the following

qualification:

         And I think over a long period of time, it
         could be.    Again, the key when you have a
         little     lower     cognitive    functioning
         individual is rote learning, so kind of
         seeing it and doing it over and over again.
         Now, that’s just referring to the cognitive
         scores here.    As I said, I think there may
         be some personality aspects that make — so a
         very cooperative, willing learner with this
         IQ, I think, could acquire those skills with
         repeated exposure.

         Now, if you factor in that someone might not
         be cooperative, that makes it a little
         harder. . . .    I’m not sure if she would
         have that ability to do that unless she was
         engaged.
                                       -9-
Dr. Lecci further explained that Respondent-mother’s personality

hinders her ability to take advantage of such services:

              Really, the thing that [Respondent-mother]
              would   benefit   most  from   is   enlisting
              resources, resources of the people around
              her, resources therapeutic just in general,
              and essentially getting help.     And because
              of her personality style, which is really to
              come across as kind of abrasive and to kind
              of push people off, it limits her using
              those resources or getting those resources.

              So in a sense, she’s kind of fighting
              against herself.   I mean, that’s what makes
              this a little more complicated, is rather
              than engaging in a style in which you
              maximize the resources and draw resources to
              you, she pushes them away, but she needs
              them, but she may not realize she needs
              them.

The   trial    court    accepted   Dr.    Lecci’s   opinion,     finding      that

Respondent-mother’s ability to parent would “require years to

accomplish,      even   with    full     cooperation   on    her      part    with

medication compliance and consistent and meaningful therapeutic

intervention.      Her behavior throughout this case makes this an

improbable outcome.”           Despite Respondent-mother’s argument to

the contrary, this finding of fact supports the conclusion that

Respondent-mother       is   incapable    of   providing    proper     care   and

supervision for her children.

      Respondent-mother’s       remaining      arguments    as   to   the    first

prong of dependency are equally unavailing.                The timing of Dr.
                                      -10-
Lecci’s evaluation is of no consequence to the determination of

whether termination of Respondent-mother’s parental rights was

justified based on dependency, and Respondent-mother cites no

legal authority for her argument to the contrary.                    Nor does the

trial home placement negate the trial court’s finding as to

dependency.       Indeed, testimony about Respondent-mother’s trial

home placement lends credence to Dr. Lecci’s observations.                         A

counselor     testified      that,     during        the     trial     placement,

Respondent-mother      seemed   “annoyed”       by    the       presence   of    DSS

personnel providing services.            A DSS social worker testified

that Respondent-mother allowed a woman to live in her home who

had previously lost custody of her own children.                      Respondent-

mother was defensive about DSS having any input about who might

live in the family home with her children.                 On one occasion, DSS

discovered an unidentified male in the mother’s bed and,                          on

another occasion, Respondent-mother failed to take the children

to   a   doctor   in   a   timely    fashion.        On    17    September      2012,

Respondent-mother failed to meet her older child when the child

was dropped off by the bus.            The older child was returned to

foster care.       Contrary to Respondent-mother’s contention that

the trial placement was successful, this evidence supports the

trial court’s determination that Respondent-mother is incapable
                                                -11-
of     providing      for     the     proper       care      and    supervision        of        the

children.

       Respondent-mother also challenges the second prong of the

dependency analysis.               She argues that the conclusion she lacked

an alternative child care arrangement is not supported by the

evidence       because      Respondent-mother             proposed        her   aunt        as     a

placement.       Again, we are not persuaded.                      Respondent-mother did

not propose her aunt as a placement until the termination of

parental rights proceeding.                “Our courts have . . . consistently

held    that     in     order       for    a     parent      to    have    an    appropriate

alternative child care arrangement, the parent must have taken

some action to identify viable alternatives.”                             In re L.H., 210

N.C.    App.     355,       364,     708       S.E.2d     191,     197    (2011).           Here,

Respondent-mother           did     not    make        any   effort       to    identify         an

alternative        placement         until       her      parental        rights    were          in

jeopardy.       Such action is insufficient to constitute making an

appropriate alternative child care arrangement.                            See id. at 364-

66, 708 S.E.2d at 197-98; In re D.J.D., 171 N.C. App. 230, 239,

615 S.E.2d 26, 32 (2005).                  Therefore, the court did not err in

finding that Respondent-mother lacked an alternative child care

arrangement.
                                    -12-
    In sum, we conclude that finding of fact 14 is sufficient

to establish that Respondent-mother is currently incapable of

providing for the proper care and supervision of Allison and

James, there is a reasonable probability that such incapability

will continue for the foreseeable future, and Respondent-mother

lacks   an   appropriate       alternative   child   care     arrangement.

Accordingly,    the    trial   court   was   justified   in    terminating

Respondent-mother’s parental rights pursuant to N.C. Gen. Stat.

§ 7B-1111(a)(6).      The termination order is

    AFFIRMED.

    Judges CALABRIA and ELMORE concur.

    Report per Rule 30(e).